PER CURIAM.
We have on appeal a decision of the Florida Public Service Commission. We find that this Court does not have jurisdiction over this appeal because it concerns a dispute over charges for electricity supplied to an individual residence. See art. V, § 3(b)(2), Fla. Const. We thus transfer this appeal to the First District Court of Appeal. See § 350.128(1), Fla. Stat. (2005).
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, CANTERO, and BELL, JJ., concur.
QUINCE, J., dissents.